EFFRON, Judge
(concurring in part and dissenting in part):
I concur in denying both appellant’s petition for extraordinary relief and his petition for reconsideration of mandatory review insofar as either action would require this Court to reconsider the findings of guilty affirmed upon mandatory review. 41 MJ 213 (1994). I dissent with respect to the majority’s decision to affirm the sentence, however, because fundamental questions regarding the legality of the sentencing proceeding remain unresolved.
Three commissioned officers of the United States Army who served as members of appellant’s court-martial panel have executed sworn affidavits describing the sentencing procedures used in this case. Each of the affidavits describes circumstances that constitute significant violations of procedures designed to ensure fairness in capital sentencing by precluding the proceedings from being infected by unlawful command influence. The affidavits do not reflect any juror remorse over imposition of the death penalty, and nothing in the record indicates that any of these officers had a motive to fabricate. Each officer set forth in neutral terms his recollection of the sentencing process. See 41 MJ at 331-33. The majority, however, has refused to permit any inquiry into the voting procedures used to impose the death penalty in this case.1
' Before appellant’s death sentence may be affirmed, applicable law and precedent require us to consider the impact of the sworn statements from these three officers. The statements contain direct evidence of specific violations of the carefully constructed procedures designed to ensure that the death penalty is not imposed in an arbitrary and capricious manner by a court-martial panel.
I. THE UNIQUE PURPOSES AND PROCEDURES OF A COURT-MARTIAL PANEL
A. Background
In civilian life, there are few rules that *455govern the conduct of jury proceedings.2 In contrast, the Uniform Code of Military Justice and the Manual for Courts-Martial provide detailed guidance governing the proceedings of court-martial panels and reflect longstanding military practice. All voting is by secret written ballot. Ait. 51(a), Uniform Code of Military Justice, 10 USC § 851(a). A proposed sentence, which may be recommended by any member, must “be in writing” and “contain the complete sentence” proposal. RCM 1006(c), Manual for Courts-Martial, United States (1995 ed.).3 “All members ... vote on each proposed sentence in its entirety,” and the members vote first on the least severe sentence. RCM 1006(d)(3)(A). If the least severe proposed sentence is not adopted, the members then vote on “the next least severe,” and this process continues “until a sentence is adopted.” Id. The ballots are counted by the junior member of the panel. RCM 1006(d)(3)(B). A sentence is adopted when it has the votes of two-thirds of the members, except that confinement for life or more than 10 years requires the votes of three-fourths of the members, and a death sentence requires a unanimous vote. Art. 52(b), UCMJ, 10 USC § 852(b); RCM 1006(d)(4).4 After a sentence has been adopted, the members may not reconsider the sentence unless they have been instructed by the military judge on the procedures for reconsideration and they agree by secret written ballot to reconsider the sentence. RCM 1009(d), Manual for Courts-Martial, United States (1994 ed.).
B. Selection Of A Court-Martial Panel
These rules reflect the fundamental distinctions between a civilian jury and a court-martial panel. In a civilian proceeding, an accused person has a constitutional right to trial by a jury of peers selected at random from a representative cross-section of the community. U.S. Const, amend. VI; Jury Selection and Service Act of 1968, 28 USC §§ 1861-69; Duren v. Missouri, 439 U.S. 357, 99 S.Ct. 664, 58 L.Ed.2d 579 (1979). A person’s status or stature in the community is not a permissible basis for selection to serve on a jury, although certain circumstances, such as a felony conviction, may disqualify an individual from serving. A civilian jury is concerned primarily with adjudication of guilt, although juries in some jurisdictions have a role in the sentencing process, particularly in capital cases.
A court-martial panel has a much broader function than a civilian jury. Unless the accused requests a bench trial, the court-martial panel determines guilt and adjudges the sentence. A court-martial panel is empowered not only to impose the typical criminal law punishments of confinement and fines, but also to adjudge a sentence that affects an individual’s military status. Permissible punishments include reductions in rank, forfeiture of pay and allowances, and separation from military service. The court-martial panel is not simply an element of a criminal law system; it also plays a key role in management of military personnel and maintenance of good order and discipline in the armed forces. See R. Everett, Military Justice in the Armed Forces of the United States 4-7 (1956).
Given the unique functions of a court-martial, it has long been held that a military accused does not have a constitutional right to a panel randomly selected from a cross-section of the military community. Art. 25, UCMJ, 10 USC § 825; Ex parte Quinn, 317 U.S. 1, 39-41, 63 S.Ct. 2, 16-17, 87 L.Ed. 3 (1942); United States v. Smith, 27 MJ 242, 248 (CMA 1988); see also United States ex rel Toth v. Quarles, 350 U.S. 11, 17-18, 76 S.Ct. 1, 5-6, 100 L.Ed. 8 (1955). Selection of *456panel members is a function of command, and the manner of selection reflects the disciplinary role of the proceedings.
The convening authority who refers a case to trial selects the panel that will adjudicate the issue of guilt and, in the event of a finding of guilty, adjudge the sentence. Stature and status are permissible considerations in selecting a court-martial panel. The persons chosen by the convening authority are those “best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament.” Art. 25(d)(2); see also RCM 502(a)(1). AH panel members are officers, unless an enlisted accused requests inclusion of enlisted members; and, if possible, members of a court-martial panel normally must be equal to or senior in rank and grade to the accused. Art. 25(c)(1) and (d)(1). As a result of these criteria, the military personnel detailed to sit on courts-martial are likely to be relatively senior and are likely to have command or supervisory experience.
Consistent with standard military practice, the officer senior in rank serves as the leader of the court-martial panel and is designated as the president. RCM 502(b)(1). In addition to the duties assigned to other members, the president presides over the closed sessions of the court-martial during deliberations of the members. RCM 502(b)(2)(A). We have recognized that the authority to preside includes “the discretion to call for a vote when, in their judgment, discussion of the issues is complete or further debate would be pointless.” United States v. Accor-dino, 20 MJ 102, 105 (1985). The president also speaks for the members in announcing decisions or when “requesting instructions from the military judge.” RCM 502(b)(2)(B).
Within the court-martial proceeding, specific attention is given to the rank structure of the panel. For example, the Discussion accompanying RCM 911 notes: “The members are seated with the president, who is the senior member, in the center, and the other members alternately to the president’s right and left according to rank. If the rank of a member is changed, or if the membership of the court-martial changes, the members should be reseated accordingly.” Each member is in uniform, which contains a visible display of the insignia of rank.
The customs, traditions, and rules that govern military life reinforce the authority of the president of a court-martial and the willingness of members to respect that authority. Obedience to superiors is one of the fundamental norms of military life, emphasized from the very inception of military status in the oath of enlistment, 10 USC § 502, and reinforced by the criminal sanctions that may be imposed for disobedience, Arts. 90, 91, and 92, UCMJ, 10 USC §§ 890, 891, and 892, respectively. The Supreme Court has observed that “to accomplish its mission the military must foster instinctive obedience, unity, commitment, and esprit de corps.” Goldman v. Weinberger, 475 U.S. 503, 507,106 S.Ct. 1310, 1313, 89 L.Ed.2d 478 (1986).
Congress and the President have determined that our national security requires a military justice system that involves the express recognition of rank in selection of court-martial members and in the role of the presiding officer. Although these characteristics find no parallel in the attributes of civilian juries, the Supreme Court has recognized that the differences are permissible because “[t]he military constitutes a specialized community governed by a separate discipline from that of the civilian.” Orfoff v. Willoughby, 345 U.S. 83, 94, 73 S.Ct. 534, 540, 97 L.Ed. 842 (1953).
Congress and the President have recognized that the maintenance of good order and discipline requires more than an unfettered role for command in the court-martial process. Military law, from the time of the first Articles of War through the establishment of the Uniform Code of Military Justice, has reflected an understanding that members of the armed forces are more likely to obey orders under a disciplinary system which is fair and which they perceive to operate without the unlawful influence of rank. This understanding is implemented through provisions such as the general prohibition against unlawful command influence, Art. 37, UCMJ, 10 USC § 837, as well as specific provisions *457designed to minimize the influence of rank within a court-martial panel. The general admonitions against use of rank to control the exercise of judgment, e.g., ROM 502(a)(2), 921(a), and 1006(a), are reinforced by the specific procedural rules noted in Part A, supra, such as the requirements for secret written ballots and written sentence proposals, reliance on the junior member to count the votes, and limitations on reconsideration.
C. Appellate Review Of Improper Influences In The Voting Process
The rules governing the procedures of a court-martial panel are not self-executing. Trial and appellate courts may entertain allegations that the rules were violated. Under ROM 1008:
A sentence which is proper on its face may be impeached only when extraneous prejudicial information was improperly brought to the attention of a member, outside influence was improperly brought to bear upon any member, or unlawful command influence was brought to bear upon any member.[5]
The Drafter’s Analysis, Manual, supra at A21-74, notes that this rule is based in part on Mil.R.Evid. 606(b), Manual, supra, “Inquiry into validity of findings or sentence,” which provides:
Upon an inquiry into the validity of the findings or sentence, a member may not testify as to any matter or statement occurring during the course of the deliberations of the members of the court-martial or, to the effect of anything upon the member’s or any other member’s mind or emotions as influencing the member to assent to or dissent from the findings or sentence or concerning the member’s mental process in connection therewith, except that a member may testify on the question whether extraneous prejudicial information was improperly brought to the attention of the members of the court-martial, whether any outside influence was improperly brought to bear upon any member, or whether there was unlawful command influence. Nor may the member’s affidavit or evidence of any statement by the member concerning a matter about which the member would be precluded from testifying be received for these purposes.
This rule of evidence is virtually identical to Fed.R.Evid. 606(b), with the critical addition of authority to obtain evidence concerning “unlawful command influence.” As noted in the Drafter’s Analysis, “The addition is required by the need to keep proceedings free from any taint of unlawful command influence and further implements Article 37(a) of the Uniform Code of Military Justice. Use of superior rank or grade by one member of a court to sway other members would constitute unlawful command influence for purposes of this Rule____” Manual, supra at A22-44.
In Mil.R.Evid. 606(b), as in its civilian counterpart, a “balance is struck between the necessity for accurately resolving criminal trials in accordance with rules of law on the one hand, and the desirability of promoting finality in litigation and of protecting members from harassment and second-guessing on the other hand.” S. Saltzburg, L. Sehina-si, & D. Schlueter, Military Rules of Evidence Manual 722 (4th ed.1997).
In Accordino, we considered whether civilian precedents, including precedents under Fed.R.Evid. 606(b), would preclude consideration of affidavits from court members concerning the procedure employed by the president of a court-martial. 20 MJ at 104. Two members of the court-martial panel in A coor-dino executed post-trial affidavits alleging that the president of the court-martial, during deliberation on findings, prematurely cut off discussion and precipitated a vote. Id. at 103.
In Accordino, the Air Force Court of Military Review6 refused to consider the affidavits, citing civilian precedents holding that jurors are not competent to challenge verdicts based upon internal influences. 15 MJ 825, 834-42 (1983). We expressly rejected reliance on civilian precedents with respect *458to issues involving unlawful command influence, stating:
[T]hese cases miss the point. Military courts, with their explicit rank structure, are quite different from their civilian jury counterparts. Thus Federal precedents, which naturally do not address a concept of “command influence” within civilian juries, are of extremely limited value .to us in construing our own rule.
20 MJ at 104 (footnote omitted).
We also made it clear that an affidavit raising the potential for command influence would entitle an accused to further review without the necessity of demonstrating actual command influence:
[T]he court members’ affidavits were proper matters for examination by any and all authorities having jurisdiction over the case. The purpose of such review is, however, limited to looking for evidence of any of the three specific exceptions to Mil. R.Evid. 606(b). Under our legal threshold of review ..., the affidavits do not indicate unlawful command influence. However, the Court of Military Review, with its broader factual-review authority ..., must examine the affidavits under its own standards.
20 MJ at 105. The fact that the president had used his position of authority to limit discussion and initiate voting, id. at 103, was considered to raise the possibility of undue command influence.
II. DISCUSSION
In the case before us, as in According, we are faced with affidavits from court members that indicate violations of the rules designed to preclude the unlawful influence of rank in the process. The affidavits before us, executed by three commissioned officers, reveal violations more numerous and more significant than the violations we considered in Accordino. In the present case, however, the majority has held that the sworn testimony of commissioned officers specifically selected to sit on a court-martial in a capital case is “not competent evidence,” 41 MJ at 236, and that, in any case, the affidavits reveal “no more than Colonel Aylor’s proper exercise of authority as president to preside over the deliberations.” Id. at 238.
Judge Wiss, in his' dissent from this Court’s initial ruling, observed that the affidavits indicate six separate procedural deviations, 41 MJ at 313-14:
First, that the “members did not vote ... on any of the aggravating factors relied upon by the prosecution,” in violation of RCM 1004(b)(7). See, e.g., United States v. Curtis, 32 MJ 252, 257-60, 268 (CMA 1991) (detailing the RCM 1004 procedures that protect a capital defendant’s Fifth and Eighth Amendment rights).
Second, that there “was no vote ... on whether the aggravating circumstances outweighed the extenuating and mitigating circumstances,” in violation of RCM 1004(b)(4)(C).
Third, that the members did not submit written proposals recommending sentences “in their entirety,” in violation of RCM 1006(c). See United States v. Gutierrez, 11 MJ 122, 123 (CMA 1981) (“one sentence is imposed for all offenses before the court”).
Fourth, that the members did not conduct a separate vote on the proposal for a life sentence before voting on the death penalty, in violation of RCM 1006(d)(3)(A). See United States v. Thomas, 46 MJ 311, 313-14 (1997); United States v. Johnson, 18 USC-MA 436, 437, 40 CMR 148, 149, 1969 WL 6030 (1969) (Voting on the “lightest proposed sentence” first is “more than a mere technicality. It is, essentially, a part of military due process.”).
Fifth, that the president, not the junior member, counted the ballots, in violation of Article 51(a) and RCM 1006(d)(3)(B).
Sixth, that the president, after counting ballots that revealed a non-unanimous vote for death, ordered a second vote without obtaining or following instructions from the military judge on reconsideration procedures, in violation of RCM 1009.
Judge Wiss pointed out that the voting procedures described in the affidavits “occurred as a result of the unilateral imposition by the senior-ranking member of the court-martial of a procedure that differed markedly *459from the procedure that was plotted for the panel in the military judge’s painstaking instructions.” 41 MJ at 314. The president of a court-martial has no authority “to divine his own personally preferred procedural path toward a death sentence, in substantial disregard of the one that has been clearly prescribed by the President of the United States in the Manual for Courts-Martial and, in some instances, in substantial disregard as well of checkpoints along the way that are required by the Fifth and Eighth Amendments.” Id.
The affidavits should be considered under Mil.R.Evid. 606(b) as competent evidence on the issue of unlawful command influence because, as Judge Wiss wrote, they “portray a scenario in which the senior-ranking member, solely by virtue of his rank, successfully imposed a procedure that was unlawful and that, in the process, destroyed the lawful procedural structure that would have substantially assured a fair and reliable sentence.” Id.
The majority during our previous review of this case cited Tanner v. United States, 483 U.S. 107, 107 S.Ct. 2739, 97 L.Ed.2d 90 (1987), and numerous civilian precedents for the proposition that Fed.R.Evid. 606(b) precludes use of juror testimony to impeach a verdict except for “evidence of extraneous influence.” 41 MJ at 236-37. The majority recognized that Mil.R.Evid. 606(b) goes beyond its federal civilian counterpart by also permitting testimony concerning unlawful command influence and cites, but did not attempt to distinguish, our decision in Accor-dino.7 41 MJ at 237.
In Accordino, we made clear that “[m]ili-tary courts, with their explicit rank structure, are quite different from their civilian jury counterparts” and that “Federal precedents, which naturally do not address a concept of ‘command influence’ within civilian juries, are of extremely limited value to us in construing our own rule.” 20 MJ at 104 (footnote omitted). In that case, we relied upon post-trial affidavits to set aside the decision below. Even though we determined that the information in the affidavits did not constitute evidence of unlawful command influence as a matter of law, we concluded that the potential for unlawful command influence resulting from the actions of the president of a court-martial required further review by a tribunal with factfinding powers.
In Accordino, we ordered further review to protect the rights of an individual convicted of wrongful drug use who was sentenced to a bad-conduct discharge, forfeiture of $250.00 pay for one month, and reduction to the pay grade of E-3. The case before us involves convictions for murder and a death sentence. The affidavits indicate an extensive role by the president of the court-martial in shaping a decision-making procedure that undermined the reliability of the sentencing process. We upheld the right of Sergeant Accordino to a proceeding compliant with the rules designed to preclude unlawful command influence within the court-martial panel. Accordino, which is a sound precedent, requires no less in the case of Private Loving. There is nothing in the Uniform Code or our precedents that would authorize a less favorable proceeding in a capital case than in a non-capital case. On the contrary, the additional procedural requirements in RCM 1004 for adjudication of the death penalty require at least as much, if not greater, concern in capital cases with respect to compliance with rules designed to preclude unlawful command influence.
Judge Wiss, dissenting during this Court’s initial review, stated that the evidence of irregularities in the sentencing proceeding raised “the cancerous possibility that command influence inside the members’ deliberation room during their consideration of a sentence so skewed the legally required voting procedures that it undermined the fundamental fairness of those proceedings.” 41 MJ at 310. I agree.
III. CONCLUSION
In view of the unresolved questions regarding unlawful command influence during *460the sentencing proceeding, I would remand this case for factfinding proceedings to determine if the procedures designed to protect against unlawful command influence were violated.

. The discussion of the voting procedures referred to herein is set forth in the initial majority opinion of this Court. 41 MJ 213, 235-39 (1994).


. See, e.g., Fed.R.Crim.P. 31.


. All references are to this edition of the Manual unless otherwise indicated. The Manual cited contains the provision applicable at trial.


. Additional voting procedures apply in capital cases. The members may adjudge the death penalty only if: They have returned a unanimous finding of guilty as to a capital offense, RCM 1004(a)(1) & (2); they have unanimously found applicable at least one aggravating factor specified in the Manual for Courts-Martial, RCM 1004(b)(7); they have unanimously agreed "that any extenuating or mitigating circumstances are substantially outweighed by any” admissible "aggravating circumstances,” RCM 1004(b)(4)(C); and they unanimously vote to adjudge the death penalty, RCM 1006(d)(4)(A).


. A similar rule applies to the impeachment of findings. RCM 923.


. Now the Court of Criminal Appeals. See 41 MJ 213, 229 n. * (1994).


. In United States v. Brooks, 42 MJ 484 (1995), an opinion issued subsequent to Loving, this Court precluded consideration of member testimony to impeach a verdict, but the opinion did not consider the issue of unlawful command influence and contains no discussion of Accordino.